Title: To George Washington from Abner Dow, 12 July 1781
From: Dow, Abner
To: Washington, George


                  
                     Sir
                     Falmouth July 12th 1781
                  
                  I beg Leave to inform your Excellency that I have had the Honor to serve the United States of America under your command most of the time since the commencement of this unnatural Contest; and now am honor’d with a Captains Commission in the Same service; in which Capasity I should gladly have acted during the War, did not my private Affairs render it necessary for me to take my leave of the Army, as it is incompatible with my circumstances to return to Head Quarters I pray your Excellency to consider me as having resign’d sd Commission from this Date.  I heartily wish success to the glorious cause and when it is in my power I shall gladly promote it, in the mean time am Your Excellency’s most Obedient very humble Servt
                  
                     Abner Dow Capt.
                     9th Masstts Regt
                  
               